PER CURIAM.
An appeal was taken by minority stockholders from a summary final decree directing specific performance of a contract for repurchase by two Florida corporations of stock in the corporations held by the “Kirkeby group”. Upon denial of petition for rehearing, the latter group then complied with the decree, and two of the five appellants have withdrawn and been dismissed from this appeal. Appellants argued principally that the lower court should have held the contract unenforceable under F.S. § 608.13(9) (a) (b), F.S.A. The record and authorities contained in the briefs of the parties have been carefully considered upon this point, and the court has concluded that the position of appellants is without merit.
However, since the decree makes no disposition of the appellants’ cross-bill, the lower court is directed to hear the same and enter its decree upon such issues as remain.
The decree otherwise appearing without error, it is affirmed, with directions.
CARROLL, CHAS., C. J., HORTON,. J., and WARREN, LAMAR, Associate Judge, concur.